—Order, Supreme Court, New York County (Marilyn Shafer, J.), entered April 6, 2001, which, in an action for personal injuries arising out of a car accident in Suffolk County, granted defendant-respondent car manufacturer’s motion to change venue from New York County to Suffolk County, unanimously affirmed, without costs.
The venue of this action should be changed to Suffolk County, where the liability witnesses either work or live, many of whom, namely, police, fire and ambulance personnel who responded to the accident, have submitted affidavits stating that they would be inconvenienced by having to testify in New York County (see, Lloyd v National Propane Corp., 271 AD2d 202; Carroll v American Honda Motor Co., 196 AD2d 757). No basis exists for rejecting defendant’s assertion that these witnesses will provide details concerning the accident scene necessary to lay a foundation for the testimony of its accident reconstruction and product liability experts. That several eyewitnesses have submitted affidavits stating that they would not be inconvenienced by a trial in New York County does not warrant denial of the motion. Other things being equal, a transitory action should be tried where the cause of action arose (see, Risoli v Long Is. Light. Co., 138 AD2d 316, 318). Concur—Andrias, J.P., Rosenberger, Wallach, Rubin and Friedman, JJ.